                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   ACT, INC.,                     )
                                  )
         Plaintiff,               )
                                  )
   v.                             )                             No. 3:18-CV-186-TRM-HBG
                                  )
                                  )
   WORLDWIDE INTERACTIVE NETWORK, )
   INC.,                          )
                                  )
         Defendant.               )

                                 MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is Plaintiff’s Motion Under Federal Rule of Civil Procedure to:

   Establish the Fact that Defendant’s Claims of Test Validity and Reliability are False and Prohibit

   WIN from Introducing Evidence on the Issue of Validity and Reliability of its Assessment as a

   Sanction for Defendant’s Failure to Comply with the Court’s Order [Doc. 224], Prohibit Defendant

   from Introducing Evidence of Any Damages in Support of its Counterclaim as a Sanction for

   Defendant’s Failure to Comply with the Court’s Order, and to Prohibit Defendant From

   Introducing Evidence of its Claimed Costs for Defendant’s Failure to Comply with the Court’s

   Order (“Motion for Sanctions”) [Doc. 366]. The Motion is ripe for adjudication. Accordingly,

   the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s Motion [Doc. 366]. While

   the Court will not, at this time, sanction Defendant as Plaintiff has requested, the Court does find

   an award of attorney’s fees appropriate in this case for the reasons explained below.




Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 1 of 9 PageID #: 35401
          Specifically, in its Motion, Plaintiff requests three sanctions pursuant to Federal Rule of

   Civil Procedure 37(b)(2)(A) and (c). Rule 37(b)(2)(A(i)-(ii) provides as follows:

                  (2) Sanctions Sought in the District Where the Action Is Pending.

                  (A) For Not Obeying a Discovery Order. If a party or a party's
                  officer, director, or managing agent--or a witness designated under
                  Rule 30(b)(6) or 31(a)(4)--fails to obey an order to provide or permit
                  discovery, including an order under Rule 26(f), 35, or 37(a), the
                  court where the action is pending may issue further just orders. They
                  may include the following:

                  (i) directing that the matters embraced in the order or other
                  designated facts be taken as established for purposes of the action,
                  as the prevailing party claims;

                  (ii) prohibiting the disobedient party from supporting or opposing
                  designated claims or defenses, or from introducing designated
                  matters in evidence.

   Fed. R. Civ. P. 37(b)(2)(A)(i)-(ii). “Courts have recognized, however, ‘that a court's decision to

   deem certain facts established may equate to a default judgment in some circumstances.’” Peltz v.

   Moretti, 292 F. App'x 475, 478 (6th Cir. 2008) (quoting Chilcutt v. United States, 4 F.3d 1313,

   1320 (5th Cir. 1993)).

          Further, Rule 37(c)(1) provides as follows:

                  (c) Failure to Disclose, to Supplement an Earlier Response, or to
                  Admit.

                  (1) Failure to Disclose or Supplement. If a party fails to provide
                      information or identify a witness as required by Rule 26(a) or
                      (e), the party is not allowed to use that information or witness to
                      supply evidence on a motion, at a hearing, or at a trial, unless the
                      failure was substantially justified or is harmless. In addition to
                      or instead of this sanction, the court, on motion and after giving
                      an opportunity to be heard:

                  (A) may order payment of the reasonable expenses, including
                      attorney's fees, caused by the failure;

                                                     2



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 2 of 9 PageID #: 35402
                   (B) may inform the jury of the party's failure; and

                   (C) may impose other appropriate sanctions, including any of the
                   orders listed in Rule 37(b)(2)(A)(i)-(vi).

   Fed. R. Civ. P. 37.

           With the above background in mind, the Court will turn to the requested sanctions. As

   mentioned above, Plaintiff has requested sanctions, arguing that Defendant committed three

   discovery violations. The Court will address these separately.

           A.      Defendant’s Claims of Test Validity and Reliability

           Plaintiff argues that Defendant falsely advertises its Ready to Work Assessments as “valid

   and reliable” under industry standards set forth in The Standards for Educational and Psychological

   Testing. Plaintiff submits that Defendant has relied on the truth as an affirmative defense. Plaintiff

   states that it served an interrogatory, Interrogatory No. 10, which requests Defendant to “state all

   facts that support your tenth defense of truth.” [Doc. 357 at 3]. Plaintiff submits that in the Court’s

   Order dated November 8, 2019, (“November Order”), the Court found that Defendant’s responses

   to a number of interrogatories, including Interrogatory No. 10, contained little facts. Plaintiff states

   that Defendant’s Second Supplemental Response to Interrogatory No. 10 does not contain a single

   fact in support of the alleged “truth.” Plaintiff states that Defendant makes naked claims that do

   not satisfy Defendant’s obligation to provide facts and that Defendant’s Second Supplemental

   Response to Interrogatory No. 10 does not comply with the Court’s November Order.

           In addition, Plaintiff asserts that it also requested evidence supporting Defendant’s claims

   of test validity and reliability in its Second Request for Production Nos. 155 and 158. Plaintiff

   argues that in an Order dated May 17, 2019 (“May Order”), the Court ordered Defendant to provide

   the bates-stamped number in response to the Second Requests for Production. Plaintiff argues that

                                                      3



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 3 of 9 PageID #: 35403
   Defendant failed to comply with the May Order and instead responded, “In order to identify

   documents that are most likely responsive to this Request, the documents were searched for the

   following terms.” Plaintiff argues that in the November Order, the Court ordered Defendant to

   supplement such responses. Plaintiff states that Defendant failed to so do. Plaintiff seeks sanctions

   under Rule 37(b)(2)(A) and Rule 37(c), requesting that the Court establish the fact that Defendant’s

   claims of test validity and reliability are false and prohibit Defendant from ambushing Plaintiff

   with evidence on these issues at trial.

          Defendant argues that the Court’s November Order did not order it to respond to the Second

   Set of Requests for Production. Defendant states that the November Order required Defendant to

   supplement its interrogatory responses, which it did.       Defendant states that in response to

   Interrogatory No. 10, it stated that the reliability and validity statements in the 2012 Technical

   Report are truthful and accurate and that it provided Plaintiff with the 2012 Technical Report.

   Defendant states that it has also produced documents in response to Plaintiff’s Request for

   Documents Nos. 155 and 158, citing to [Doc. 367-3 at 5].

          In the November Order, the Court directed Defendant to supplement its responses to the

   interrogatories, including Interrogatory No. 10, if there are additional facts that it had uncovered

   during discovery. Defendant states that it has properly supplemented its response to Interrogatory

   No. 10. See [Doc. 367-2 at 27-31].          While Plaintiff disagrees that Defendant properly

   supplemented this Interrogatory with sufficient facts, the Court finds that this issue goes to the

   weight of Defendant’s evidence, which the jury will consider. The Court does not find that

   Defendant violated the November 10 Order with respect to Interrogatory No. 10.

          With respect to the Second Requests for Production, the Court finds that whether

   Defendant violated the November Order is a closer call. In May 2019, the Court ordered Defendant
                                                    4



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 4 of 9 PageID #: 35404
   to supplement its responses to the Second Request for Production [Doc. 89 at 18]. The Court

   further instructed Defendant that if the documents had already been produced to provide the bates-

   stamped number. With respect to Request for Production of Documents Nos. 155 and 158,

   Defendant served supplemental responses identifying the bates number in an attached spreadsheet.

   [Doc. 367 at 5, 7-8]. In its response, however, Defendant stated, “In order to identify documents

   that are most likely to be responsive to this Request, the documents were searched for the following

   search terms . . .” (Emphasis added).

          The November Order discusses the Court’s previous instructions with respect to

   Defendant’s responses to the interrogatories and to the Second Requests for Production [Doc. 224

   at 7-8]. When discussing the issue with Defendant’s discovery responses, the Court specifically

   addressed Defendant’s responses to the interrogatories, which also contained a similar sentence as

   above: “In order to identify the business records previously produced to ACT that are most likely

   to contain information responsive to this interrogatory, the documents produced by Defendant

   were searched using get following search terms.” [Id. at 9]. The Court noted, “The documents

   are either responsive or not.     Stating that the documents ‘most likely’ contain responsive

   information is not acceptable . . .” [Id.]. The Court ordered Defendant to supplement and/or amend

   its responses.

          Defendant claims that the Court did not order it to supplement the Second Requests for

   Production but only ordered it to supplement Interrogatories. The Court agrees that the November

   Order was more specific as to Defendant’s responses to Plaintiff’s interrogatories. The November

   Order, however, also pointed out that Defendant’s responses to the interrogatories (i.e., identifying

   records “most likely” to contain responsive information) was unacceptable. Defendant’s responses

   to the Second Set of Production contained a similar sentence.
                                                    5



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 5 of 9 PageID #: 35405
          Accordingly, the Court ORDERS Defendant to supplement its responses to the Second Set

   of Requests on or before June 12, 2020. The Court finds attorney’s fees to be appropriate because

   Defendant did not comply with its discovery obligations, and the Defendant was aware that its

   responses, which contained the phrase “most likely responsive” was unacceptable. See Fed. R.

   Civ. P. 37(b)(2)(C) (stating that the Court may award attorney’s fees instead of or in addition to).

   As the Court previously stated, either the documents are responsive, or they are not. The Court

   finds Plaintiff’s requested sanctions too harsh given that the November Order was more specific

   as to Defendant’s interrogatory responses. Further, it is unclear at this time whether there are any

   additional documents that need to be provided or whether Defendant simply needs to modify the

   problematic phrase, making sanctions under Rule 37(b)(2)(C) not proper at this time.

          B.      Defendant’s Counterclaims for False Advertising and Intentional Interference
                  with Business Relations

          Plaintiff argues that Defendant asserted counterclaims for false advertising and intentional

   interference with business relations. Plaintiff states that Defendant did not provide the information

   regarding damages on these claims in its initial disclosures or in its response to Interrogatory No.

   16. Plaintiff argues that in the November Order, the Court ordered Defendant to supplement its

   responses to the interrogatories, including Interrogatory No. 16. Plaintiff states that Defendant

   served a supplemental response to Interrogatory No. 16 simply stating that it has not yet calculated

   the total amount of damages caused by Plaintiff. Plaintiff submits that Defendant failed to identify

   any amount of damages, and there are no facts in Defendant’s response supporting any amount of

   damages. Plaintiff requests that such damages be excluded.

          Defendant acknowledges that it has not provided an exact total amount of damages but

   argues that it cannot ascertain the exact total amount of damages because Plaintiff’s wrongful acts

                                                    6



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 6 of 9 PageID #: 35406
   are continuing in nature and Defendant is continuing to discover the effects of Plaintiff’s actions.

   Defendant stated that Plaintiff noticed a Rule 30(b)(6) witness on the subject of damages, but

   Plaintiff did not ask the witness any questions regarding Defendant’s damages.

          In the present matter, Interrogatory No. 16 requests that Defendant state all facts to support

   the allegation that Plaintiff caused Defendant to sustain damages, including without limitation, the

   category of damages, the amount of damages and an explanation of how the damages were

   computed, and the theory or basis of such calculation. Defendant responds by identifying the

   categories of damages but does not provide a total amount stating that wrongful acts are continuing

   in nature and the extent of the damage has not yet been determined. Accordingly, Defendant

   SHALL supplement its response to Interrogatory No. 16 on or before June 12, 2020, by providing

   its damages thus far and how it calculated such damages. Failure to properly supplement

   Interrogatory No. 16 will result in the exclusion of such evidence. The Court also finds an award

   of attorney’s fees appropriate due to Defendant’s failure to properly supplement.

          C.      Defendant’s Claimed Costs

          Plaintiff argues that it is seeking Defendant’s profits for violations under the Lanham Act

   and the Copyright Act and that in determining profits, Plaintiff only has to prove sales or revenue.

   Plaintiff states that the burden then shifts to Defendant to prove deductive expenses. Plaintiff

   states that it has been trying to discover information regarding Defendant’s alleged deductive costs

   since it served its first set for discovery requests on July 27, 2018, but Defendant has produced

   only limited, self-selected summaries. Plaintiff states that in the November Order, the Court

   ordered Defendant to produce its QuickBooks to Plaintiff, but Defendant produced self-selected

   manipulated excerpts from its QuickBooks that were created for the purpose of litigation and are

   not evidence. Plaintiff submits that Defendant produced six documents in pdf format, which are
                                                    7



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 7 of 9 PageID #: 35407
   self-serving, manipulated and cryptic partial extractions from its QuickBooks files. Plaintiff states

   that it cannot determine whether the excerpts Defendant produced are accurate or complete or

   whether they include costs that are not deductible. Further, Plaintiff states that Defendant’s

   production of .pdf documents as opposed to native .QBW format is a violation of the parties’

   discovery plan. Plaintiff requests that Defendant be prohibited from deducting any costs from

   revenue at trial pursuant to Rule 37(b)(2)(A)(ii).

          Defendant responds that it complied with the November Order. Defendant argues that the

   Court allowed it to produce its QuickBooks in a format that allows for appropriate redactions, and

   it did so. Defendant states that if it produced its QuickBooks in the native format, .QWB format,

   it would have to provide Plaintiff with its password information to access its files and would

   include links to sensitive information. Defendant argues that it produced as follows: (i) Sales by

   Customer Detail from January 2012 through November 2019, which shows each and every sale of

   a relevant product WIN made to any customer during that time period and the amount of revenue

   WIN generated from each sale, as well as total revenue for that time period; (ii) All Transactions

   with South Carolina from March 2018 through November 2019, including invoices and costs; (iii)

   detailed financial summary of the Florida Ready to Work Program from January 2012 through

   November 2019, including detailed invoices and costs; (iv) a spreadsheet identifying the Bates-

   Number of invoices already produced; (v) a detailed summary of the costs associated with

   developing WIN’s career ready assessments; and (vi) a detailed profit and loss sheet from January

   2012 through November 2019.

          In the November Order, the Court stated that Plaintiff has shown that it needs completed

   financial information from Defendant. [Doc. 224]. The Court ordered Defendant to provide

   Plaintiff with its QuickBooks on or before November 25, 2019, in a format that allows for
                                                    8



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 8 of 9 PageID #: 35408
   appropriate redactions. [Id.]. The Court allowed Defendant to redact any passwords and account

   information and make appropriate designations pursuant to the Protective Order in this case. [Id.].

          The Court did not order a specific format; however, Nolte explains why the additional six

   pdf pages were insufficient. [Doc. 365 at ¶¶ 12-16]. Accordingly, Defendant is ORDERED to

   produce a copy of its relevant QuickBooks files in .QBA format on or before June 12, 2020. See

   [Doc. 367-1 at 5] (“Declaration of David Nolte”) (“The simplest solution would have been to

   provide a .QBA file. A QBA file is a format used for sharing information with outside accountants,

   which does not allow the accountant to access banking services.”).

   III.   CONCLUSION

          Accordingly, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s Motion

   [Doc. 366]. While the Court will not, at this time, sanction Defendant as Plaintiff has requested,

   the Court does find an award of attorney’s fees appropriate in this case for the reasons explained

   above. The Court finds that Plaintiff SHALL be awarded its reasonable attorney’s fees incurred

   for filing the instant Motion. If the parties cannot agree on the reasonable amount of attorney’s

   fees, Plaintiff SHALL bring this matter to the Court’s attention within fourteen (14) days of entry

   of the instant Order. Defendant may respond within fourteen (14) days.

          IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




                                                   9



Case 3:18-cv-00186-TRM-HBG Document 407 Filed 06/02/20 Page 9 of 9 PageID #: 35409
